Case 2:20-cv-00370-JPH-MJD Document 1-2 Filed 07/20/20 Page 1 of 2 PageID #: 18




                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA

CHARLES MICHAEL HALL                          )
            Plaintiff                         )
                                              )
v.                                            )     Case # 2:20-CV-370
                                              )
                                              )
UNITED STATES OF AMERICA, et al               )
             Defendants                       )

                        SUMMONS IN A CIVIL ACTION

TO:

UNITED STATES OF AMERICA                      BILL E. WHALEN, JR.
4700 BUREAU ROAD SOUTH                        1690 HULMAN WAYE CT.
TERRE HAUTE IN 47802                          TERRE HAUTE IN 47803

THOMAS J. WATSON                              MICHAEL C. UNDERWOOD
WARDEN                                        ASSOCIATE WARDEN
USP-TERRE HAUTE                               USP-TERRE HAUTE
4700 BUREAU ROAD SOUTH                        4700 BUREAU ROAD SOUTH
TERRE HAUTE IN 47802                          TERRE HAUTE IN 47802

LT. (fnu) SHERMAN
USP-TERRE HAUTE
4700 BUREAU ROAD SOUTH
TERRE HAUTE IN 47802

      A lawsuit has been filed against you. Within 21 days after service of this

summons on you (not counting the day you received it) C or 60 days if you are the

United States or a United States agency, or an officer or employee of the United

States described in Fed. R. Civ. P. 12 (a)(2) or (3) C you must serve on the plaintiff
                                          1
Case 2:20-cv-00370-JPH-MJD Document 1-2 Filed 07/20/20 Page 2 of 2 PageID #: 19




an answer to the attached complaint or a motion under Rule 12 of the Federal Rules

of Civil Procedure. The answer or motion must be served on the plaintiff or

plaintiff=s attorney, whose name and address are:

                                        FREDERICK A. DUCHARDT, JR.
                                        P.O. Box 216
                                        Trimble MO 64492
                                        Phone: 816-213-0782
                                        Fax: 816-635-5155
                                        e-mail: fduchardt@yahoo.com

        If you fail to respond, judgment by default will be entered against you for

the relief demanded in the complaint. You also must file your answer or motion

with the court.

                                               CLERK OF THE COURT

Date:
                                               Signature of Clerk or Deputy Clerk




                                           2
